Citation Nr: 0512419	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's VA disability compensation benefits on behalf of 
herself and her two sons.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1986.  The appellant is the veteran's estranged 
wife.  The veteran is represented by the Disabled American 
Veterans.  The appellant, the estranged wife of the veteran, 
is unrepresented in this matter.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2003 special 
apportionment decision by the Cleveland, Ohio Regional Office 
(RO), which denied the appellant's claim of entitlement to an 
apportionment of the veteran's compensation benefits on 
behalf of herself and her two sons.  Each party was notified 
of the RO's decision in a letter dated that same month.  The 
appellant filed a notice of disagreement (NOD) in March 2003.  
Thereafter, in April 2003, the RO issued the appellant a 
statement of the case (SOC).  A substantive appeal was 
received from the appellant in May 2003.  A copy of the SOC 
was sent to the veteran in April 2003.  

In September 2003, the veteran submitted documents relating 
to his daughter.  The appellant's claim for benefits is based 
on the dependency status of herself and her two sons.  
Accordingly, the documents received in September 2003 are not 
material to the claim, and RO review of these documents and 
the issuance of a supplemental statement of the case are not 
indicated.


FINDINGS OF FACT

1.  The appellant filed a claim for apportionment in December 
2002 and the appellant's two sons have not been considered to 
be dependents of the veteran since July 1, 2002.

2.  The veteran provides reasonable support to the appellant, 
his estranged spouse.

3.  Any hardship on the part of the appellant was self-
inflicted.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits have not been met.  38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

The appellant was advised of the evidence needed to 
substantiate her claim by letter dated in January 2003.  She 
was specifically told that the evidence must establish 
financial need.  The RO also sent a letter to the veteran in 
January 2003.  This letter informed the veteran about the 
appellant's claim and advised him of the information and 
evidence that he could submit in response to the appellant's 
claim.  Thus, both the appellant and the veteran have been 
provided notice of what VA was doing to develop the claim and 
what evidence each party needed to present in this contested 
claim.  Financial information has been received from both the 
appellant and the veteran, as well as copies of supporting 
documents.  There is no indication that there exists any 
additional evidence which has a bearing on the appellant's 
claim which has not been obtained.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant, the veteran, or 
aid in the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  In light of the above, there is no 
prejudice to the appellant, or the veteran, in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA.

The record reflects that the veteran has been in receipt of 
compensation for disability rated as 30 percent disabling, 
effective from November 1986.  In July 1995, the veteran 
married the appellant.  In August 1995 the veteran submitted 
his marriage certificate and birth documents of his new 
spouse's twin sons, in support of his VA Form 21-686C, 
Declaration of Status of Dependents.  Effective August 1995, 
the veteran's compensation benefits were increased to include 
additional benefits for the veteran's spouse and her two 
children.  In February 1996, a daughter was born to the 
veteran and the appellant.

In July 2001, the veteran separated from the appellant.  In 
June 2002, the veteran was awarded full custody of his 
daughter.  Effective in July 2002, the VA determined that the 
appellant's two sons were not dependents of the veteran and 
the veteran's compensation payments were reduced to reflect 
fewer dependents.  In December 2002, the appellant requested 
an apportionment of the veteran's compensation benefits on 
behalf of herself and her sons.  On January [redacted], 2003, the 
appellant's twin boys became 17 years old.

In January 2003, the appellant submitted two financial 
documentation forms.  She indicated that she earned $22,000 a 
year (approximately $1,800 a month) as a real estate agent.  
On one form she reported monthly expenses of $3300 and debts 
of $22,000.  On the other form she reported monthly expenses 
of approximately $3200 a month and debts of $20,800.  The 
appellant reported that she received no child support, but 
that she had their daughter 50 percent of the time.  She 
stated that the veteran had not supported her sons since 
August 2001.  She asserted that she was being forced into 
bankruptcy and foreclosure.  She also reported that she was 
on ADC and that she received $294 a month in Food Stamps.  
She reported that the Food Stamps and medical coverage would 
end in February due to a recent check.

The veteran submitted documentation showing that he had 
average monthly expenses of $6,115 and average monthly income 
of approximately $8,283.  The veteran provided a description 
of his two jobs.  The veteran reported that his future income 
was dependent on commissions and that he did not expect his 
income to remain so high.  The veteran noted that the 
appellant had worked as a dental hygienist in the past, and 
that he had paid for her retraining in information technology 
and real estate.  The veteran reported that he continued to 
pay the appellant's car payment of $407 a month.  The veteran 
stated that he continued to pay the car insurance for that 
vehicle, and the medical insurance for everyone, including 
the appellant's two boys.  He also stated that he kept up the 
car maintenance and registration, and provided money for 
groceries.  He asserted that he was currently contributing 
more than $600 a month in support of the appellant.  The 
veteran stated that between July 2001 and June 2002, the 
appellant had drained him financially.  He said that he had 
been able to work with his creditors to reestablish his 
current status.  He stated that he used his VA compensation 
benefits to pay for the appellant's car and insurance.  He 
asserted that any reduction in current benefit would result 
in a financial hardship for him.

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a).

In this case, the veteran is not the father of the 
appellant's two sons.  The veteran did not adopt the twin 
boys, and they have not been part of his household since 
August 2001.  They are not considered to be the veteran's 
children.  See 38 C.F.R. § 3.57 (2004).  The appellant's two 
sons have not been considered dependents of the veteran since 
prior to the appellant's claim for an apportionment.  
Consequently, the veteran has no financial responsibility to 
the appellant's sons.

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  See 38 C.F.R. § 3.450(c).

Since the veteran's has full custody of his daughter, and 
since the two boys are not dependents of the veteran, only 
the veteran's estranged spouse is considered a dependent for 
purposes of this apportionment claim.  The record shows that 
the veteran provides support to the appellant in the form of 
car payments, car insurance, medical insurance, and 
groceries.  The Board notes that the appellant disputes the 
veteran's claim that he makes these payments, however, the 
appellant's monthly expenses do not indicate that she makes 
any payment for vehicles or medical insurance.  On her 
substantive appeal, the appellant claimed that her cars had 
been repossessed and that she is not covered by the veteran's 
medical insurance, but she provided no evidence of such.  The 
Board finds that the greater weight of the evidence indicates 
that the veteran is reasonably discharging his responsibility 
for his estranged spouse's support.

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  See 38 C.F.R. § 3.451.

In determining the basis for special apportionment, 
consideration will be given such factors as: the amount of VA 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionment.  Id.

The appellant has shown that her monthly expenses exceed her 
monthly income.  However, the Board still finds that the 
appellant does not meet the criteria for a special 
apportionment.  The Board notes that the veteran works two 
jobs, while having sole responsibility of a young daughter.  
Furthermore, the veteran has chosen to live in inexpensive 
accommodations while he gets his finances back in order.  In 
contrast to the veteran, the appellant has chosen to remain 
living in accommodations that she is unable to afford.  The 
appellant's income is much less than the veteran's, yet she 
chooses to live in accommodations costing more than three 
times what the veteran pays for his accommodations.  The 
appellant does not have young children requiring supervision 
so as to preclude her from maximizing her potential 
employment income.  The appellant has made choices, and it is 
not the veteran's responsibility to pay for her choices.  
Accordingly, the Board finds that the appellant does not meet 
the criteria for a special apportionment.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the grant 
of an apportionment of the veteran's VA disability 
compensation.


ORDER

An apportionment of the veteran's VA disability compensation 
to the appellant, on behalf of herself and her two sons, is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


